Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-6273 DREYFUS MASSACHUSETTS MUNICIPAL MONEY MARKET FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 11/30/08 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Massachusetts Municipal Money Market Fund ANNUAL REPORT November 30, 2008 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 15 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Financial Highlights 19 Notes to Financial Statements 26 Report of Independent Registered Public Accounting Firm 27 Important Tax Information 28 Information About the Review and Approval of the Funds Management Agreement 33 Board Members Information 36 Officers of the Fund FOR MORE INFORMATION Back Cover The Fund Dreyfus Massachusetts Municipal Money Market Fund We present to you this annual report for Dreyfus Massachusetts Municipal Money Market Fund, covering the 12-month period from December 1, 2007, through November 30, 2008. The U.S.and global economies suffered during the reporting period amid a financial crisis that sparked declines in virtually all areas of the financial markets.According to our Chief Economist, four key elements fueled the crisis: a sharp decline in home prices; high leverage and an ambiguous private/public status at mortgage agencies Fannie Mae and Freddie Mac; high leverage among financial institutions, especially investment banks; and regulatory policies and behaviors that exacerbated financial stresses. The federal government subsequently stepped in with a number of measures, including aTemporary Guarantee Program for Money Market Funds and a $700 billion rescue package intended to promote greater liquidity in the financial markets. However, the U.S. and global financial systems remain fragile, and economic weakness is likely to persist. In our view, todays investment environment is rife with near-term challenges and long-term opportunities. Now more than ever, it is important to ensure that your investments are aligned with your current needs, future goals and attitudes toward risk.We urge you to speak regularly with your financial advisor, who can recommend the course of action that is right for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation December 15, 2008 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2007, through November 30, 2008, as provided by Bill Vasiliou, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended November 30, 2008, Dreyfus Massachusetts Municipal Money Market Fund produced a yield of 2.09% .Taking into account the effects of compounding, the fund produced an effective yield of 2.11% . 1 Yields of tax-exempt money market instruments declined over the reporting period as the U.S. economy slowed and a financial crisis intensified. The Funds Investment Approach The funds objective is to seek as high a level of current income exempt from federal and Massachusetts state income taxes as is consistent with the preservation of capital and the maintenance of liquidity.To pursue its goal, the fund normally invests substantially all of its assets in short-term, high-quality municipal obligations that provide income exempt from federal and Massachusetts state income taxes.The fund also may invest in high-quality, short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. When pursuing the funds objective, we employ two primary strategies. First, we attempt to add value by constructing a portfolio of high-quality, municipal money market obligations that provide income exempt from federal and Massachusetts state income taxes. Second, we actively manage the funds average maturity based on our anticipation of interest-rate trends and supply-and-demand changes in Massachusettss short-term municipal marketplace, while anticipating the liquidity needs of the fund. For example, if we expect an increase in short-term supply, we may reduce the average maturity of the fund, which should better position the fund to purchase new securities with higher yields, if higher yields The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) materialize.Yields tend to rise when there is an increase in new-issue supply competing for investor interest. New securities generally are issued with maturities in the one-year range and tend to lengthen the funds weighted average maturity if purchased. If we anticipate limited new-issue supply, we may extend the funds average maturity to maintain prevailing yields for as long as we deem appropriate. At other times, we try to maintain an average maturity that reflects our view of short-term interest-rate trends, liquidity needs and future supply-and-demand considerations. Economic Slump and Financial Crisis Roiled Credit Markets Economic conditions had already begun to deteriorate by the start of the reporting period when housing prices and consumer confidence declined.The Federal Reserve Board (the Fed) responded with several reductions of the overnight federal funds rate, driving it from 4.25% at the start of the reporting period to just 1.00% at the end. Yields of tax-exempt money market instruments generally declined along with short-term interest rates. As the economy slowed, a credit crisis that began in 2007 in the sub-prime mortgage sector intensified. Faced with massive losses from mortgage- and asset-backed securities, institutional investors were compelled to sell their more liquid and creditworthy holdings to meet margin calls.Although the Fed worked to restore stability to the credit markets, the credit crunch developed into a global financial crisis over the summer of 2008, leading to the failures and government bailouts of several major financial institutions. The short-term credit markets also were affected by the crisis, as liquidity concerns caused dislocations among short-term money market instruments, including tax-exempt variable rate demand notes (VRDNs). In an effort to shore up investor confidence and help restore stability to the financial system, the U.S. Department of the Treasury supported banks and short-term lending with several unprecedented measures.These interventions appeared to mitigate stresses in the banking system, and liquidity and yields in theVRDN market returned to normalized levels by the end of the reporting period. 4 The financial crisis and economic downturn put fiscal pressure on the state of Massachusetts, which, like many other states, was undermined by lower-than-projected tax revenues. As of the reporting periods end, Massachusetts was searching for ways to bridge projected budget deficits. Independent Research Helped Avoid Credit Problems We adopted rigorous credit and liquidity standards in this challenging environment, investing exclusively in direct municipal obligations that have been independently approved by our credit analysts. As part of our conservative investment posture, we worked closely with our research staff to increase credit surveillance of the funds holdings. Over much of the reporting period, we set the funds weighted average maturity in a range that was longer than industry averages to maintain higher yields while interest rates fell. However, we recently shortened the funds weighted average maturity to weather the dislocations caused by the financial crisis.This enabled us to take greater advantage of the temporarily high yields offered byVRDNs at the time. Maintaining a Conservative Investment Posture As the financial crisis persisted, the Fed reduced the federal funds rate further in December to a range of 0%  0.25% in its latest effort to support the credit markets and economic activity.We intend to maintain a conservative credit selection strategy, and we may further reduce the funds weighted average maturity until we are confident that the crisis and volatility that typically affects the tax-exempt money markets at year-end have passed. December 16, 2008 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. Income may be subject to state and local taxes for non-Massachusetts residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Massachusetts Municipal Money Market Fund from June 1, 2008 to November 30, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2008 Expenses paid per $1,000  $ 3.01 Ending value (after expenses) $1,009.00 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2008 Expenses paid per $1,000  $ 3.03 Ending value (after expenses) $1,022.00  Expenses are equal to the funds annualized expense ratio of .60%, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS November 30, 2008 Short-Term Coupon Maturity Principal Investments97.1% Rate (%) Date Amount ($) Value ($) Massachusetts96.5% Berkshire Regional Transit Authority, RAN 3.50 9/11/09 1,270,000 1,283,743 Boston Industrial Development Financing Authority, Revenue (Fenway Community Health Center Project) (LOC; Fifth Third Bank) 3.00 12/7/08 4,640,000 a 4,640,000 Boston Industrial Development Financing Authority, Revenue (Fenway Community Health Center Project) (LOC; Fifth Third Bank) 3.00 12/7/08 6,795,000 a 6,795,000 Dartmouth, GO Notes (Municipal Purpose Loan) (Insured; FSA) 3.38 2/15/09 516,000 518,093 Haverhill, GO Notes, BAN 3.50 12/12/08 3,500,000 3,500,510 Haverhill, GO Notes, BAN 2.50 3/27/09 2,725,000 2,730,349 Lexington, GO Notes (Municipal Purpose Loan) 3.50 2/15/09 1,463,000 1,468,092 Massachusetts, Consolidated Loan 5.75 2/1/09 1,600,000 1,607,967 Massachusetts, Consolidated Loan (Liquidity Facility; Dexia Credit Locale) 0.95 12/1/08 9,000,000 a 9,000,000 Massachusetts, CP (Liquidity Facility; JPMorgan Chase Bank) 1.05 2/11/09 5,250,000 5,250,000 Massachusetts, GO Notes, Refunding 5.00 10/1/09 795,000 814,899 Massachusetts Bay Transportation Authority (General Transportation System) (Liquidity Facility; Dexia Credit Locale) 1.50 12/7/08 2,000,000 a 2,000,000 Massachusetts Bay Transportation Authority, Refunding (General Transportation System) 7.00 3/1/09 1,000,000 1,013,319 The Fund 7 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Development Finance Agency, Assisted Living Facilities Revenue (Whalers Cove Project) (LOC; Wachovia Bank) 1.26 12/7/08 11,000,000 a 11,000,000 Massachusetts Development Finance Agency, IDR (Metalcrafters, Inc. Issue) (LOC; Bank of America) 1.15 12/7/08 2,340,000 a 2,340,000 Massachusetts Development Finance Agency, Multi-Mode Revenue (Worcester Academy Project) (LOC; Allied Irish Banks) 1.00 12/7/08 2,500,000 a 2,500,000 Massachusetts Development Finance Agency, Multifamily Revenue (Kennedy Lofts Project) (Liquidity Facility; FHLMC and LOC; FHLMC) 1.14 12/7/08 11,440,000 a,b 11,440,000 Massachusetts Development Finance Agency, Revenue (Abby Kelley Foster Charter Public School Issue) (LOC; TD Banknorth NA) 1.00 12/7/08 5,000,000 a 5,000,000 Massachusetts Development Finance Agency, Revenue (Alliance Health of Massachusetts Project) (LOC; PNC Bank) 1.03 12/7/08 3,400,000 a 3,400,000 Massachusetts Development Finance Agency, Revenue (Beaver Country Day School Issue) (LOC; Allied Irish Banks) 1.53 12/7/08 2,400,000 a 2,400,000 Massachusetts Development Finance Agency, Revenue (Catania-Spagna Issue) (LOC; Lloyds TSB Bank PLC) 1.15 12/7/08 2,375,000 a 2,375,000 Massachusetts Development Finance Agency, Revenue (Charles River School Issue) (LOC; Royal Bank of Scotland PLC) 1.03 12/7/08 3,000,000 a 3,000,000 Massachusetts Development Finance Agency, Revenue (Checon Corporation Issue) (LOC; Bank of America) 1.15 12/7/08 3,825,000 a 3,825,000 8 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Development Finance Agency, Revenue (Community Resources for Justice Issue) (LOC; RBS Citizens Bank) 1.01 12/7/08 1,450,000 a 1,450,000 Massachusetts Development Finance Agency, Revenue (Decas Cranberry Issue) (LOC; Bank of America) 1.20 12/7/08 1,400,000 a 1,400,000 Massachusetts Development Finance Agency, Revenue (ECM Plastics Issue) (LOC; PNC Bank) 1.10 12/7/08 1,890,000 a 1,890,000 Massachusetts Development Finance Agency, Revenue (Fessenden School Issue) (LOC; Bank of America) 1.10 12/7/08 3,800,000 a 3,800,000 Massachusetts Development Finance Agency, Revenue (JHC Assisted Living Corporation Issue) (LOC; TD Banknorth NA) 1.00 12/7/08 4,805,000 a 4,805,000 Massachusetts Development Finance Agency, Revenue (Lasell College Issue) (LOC; RBS Citizens Bank) 1.02 12/7/08 500,000 a 500,000 Massachusetts Development Finance Agency, Revenue (Lasell College Issue) (LOC; RBS Citizens Bank) 1.02 12/7/08 2,000,000 a 2,000,000 Massachusetts Development Finance Agency, Revenue (Lesley University Issue) (LOC; Bank of America) 1.10 12/7/08 2,900,000 a 2,900,000 Massachusetts Development Finance Agency, Revenue (Meadowbrook School Project) (LOC; Allied Irish Banks) 1.53 12/7/08 3,880,000 a 3,880,000 Massachusetts Development Finance Agency, Revenue (Northfield Mount Hermon School Issue) (LOC; JPMorgan Chase Bank) 1.10 12/7/08 5,000,000 a 5,000,000 The Fund 9 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Development Finance Agency, Revenue (South Area Solomon Schechter Day School Issue) (LOC; Fifth Third Bank) 1.78 12/7/08 9,000,000 a 9,000,000 Massachusetts Development Finance Agency, Revenue (Suffolk University Issue) (Insured; Assured Guaranty and Liquidity Facility; JPMorgan Chase Bank) 1.30 12/7/08 13,900,000 a 13,900,000 Massachusetts Development Finance Agency, Revenue (The Brimmer and May School Issue) (LOC; Comerica Bank) 2.03 12/7/08 9,840,000 a 9,840,000 Massachusetts Development Finance Agency, Revenue (WGBH Educational Foundation Issue) (Insured; Assured Guaranty) 3.00 1/1/09 3,325,000 3,327,771 Massachusetts Development Finance Agency, Revenue (Wilbraham and Monson Academy Issue) (LOC; Fifth Third Bank) 3.05 12/7/08 3,435,000 a 3,435,000 Massachusetts Development Finance Agency, Revenue (Young Menss Christian Association of Greater Worcester Issue) (LOC; TD Banknorth NA) 1.08 12/7/08 5,425,000 a 5,425,000 Massachusetts Development Finance Agency, Revenue (Youth Opportunities Upheld, Inc. Issue) (LOC; TD Banknorth NA) 1.00 12/7/08 8,995,000 a 8,995,000 Massachusetts Development Finance Agency, RRR (Waste Management, Inc. Project) (LOC; SunTrust Bank) 1.25 12/7/08 10,000,000 a 10,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Cape Cod Healthcare Obligated Group Issue) (Insured; Assured Guaranty and Liquidity Facility; Bank of America) 1.15 12/7/08 4,900,000 a 4,900,000 10 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Health and Educational Facilities Authority, Revenue (Capital Asset Program Issue) (LOC; Bank of America) 1.50 12/1/08 6,400,000 a 6,400,000 Massachusetts Health and Educational Facilities Authority, Revenue (Great Brook Valley Health Center Issue) (LOC; TD Banknorth NA) 1.01 12/7/08 1,000,000 a 1,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 2.25 5/14/09 3,600,000 3,600,000 Massachusetts Health and Educational Facilities Authority, Revenue (South Shore Property Issue) (LOC; Wachovia Bank) 1.13 12/7/08 11,700,000 a 11,700,000 Massachusetts Industrial Finance Agency, Revenue (Heritage at Hingham Issue) (Liquidity Facility; FNMA and LOC; FNMA) 1.23 12/7/08 6,760,000 a 6,760,000 Massachusetts Water Resources Authority, Multi-Modal Subordinated General Revenue (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.90 12/7/08 2,800,000 a 2,800,000 Massachusetts Water Resources Authority, Multi-Modal Subordinated General Revenue, Refunding (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.95 12/1/08 1,655,000 a 1,655,000 Melrose, GO Notes, BAN 2.50 5/20/09 1,200,000 1,202,744 Nahant, GO Notes, BAN 2.50 9/11/09 1,866,000 1,874,546 Nashoba Regional School District, GO Notes, BAN 2.25 9/11/09 1,665,000 1,668,170 The Fund 11 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Salisbury, GO Notes, BAN 7/23/09 Wenham, GO Notes, BAN 2/6/09 West Springfield, GO Notes (Municipal Purpose Loan) (Insured; FSA) 12/1/08 U.S. Related.6% Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Higher Educational Revenue (Ana G. Mendez University System Project) (LOC; Banco Santander) 12/7/08 1,500,000 a Total Investments (cost $229,070,922) 97.1% Cash and Receivables (Net) 2.9% Net Assets 100.0% a Variable rate demand noterate shown is the interest rate in effect at November 30, 2008. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Security exempt from registration under Rule 144A of the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2008, this security amounted to $11,440,000 or 4.8% of net assets. 12 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 13 STATEMENT OF INVESTMENTS (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  F1+,F1 VMIG1,MIG1,P1 SP1+,SP1,A1+,A1 AAA,AA,A c Aaa,Aa,A c AAA,AA,A c Not Rated d Not Rated d Not Rated d  Based on total investments. c Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. d Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 14 STATEMENT OF ASSETS AND LIABILITIES November 30, 2008 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 229,070,922 229,070,922 Cash 6,353,990 Interest receivable 759,111 Prepaid expenses 15,408 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(b) 79,579 Payable for shares of Beneficial Interest redeemed 140,591 Accrued expenses 46,356 Net Assets ($) Composition of Net Assets ($): Paid-in capital 235,931,790 Accumulated net realized gain (loss) on investments 1,115 Net Assets ($) Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) 235,950,526 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 15 STATEMENT OF OPERATIONS Year Ended November 30, 2008 Investment Income ($): Interest Income Expenses: Management feeNote 2(a) Shareholder servicing costsNote 2(b) Professional fees Custodian feesNote 2(b) Treasury insurance expenseNote 1(e) Trustees fees and expensesNote 2(c) Registration fees Prospectus and shareholders reports Miscellaneous Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) Net Expenses Investment IncomeNet Net Realized Gain (Loss) on InvestmentsNote 1(b) ($) Net Increase in Net Assets Resulting from Operations See notes to financial statements. 16 STATEMENT OF CHANGES IN NET ASSETS Year Ended November 30, 2008 2007 Operations ($): Investment incomenet 4,535,595 4,957,518 Net realized gain (loss) on investments 1,130 71 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold 601,243,311 348,299,121 Dividends reinvested 2,364,246 2,603,731 Cost of shares redeemed (551,067,388) (329,821,176) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 183,391,606 162,309,859 End of Period See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Ten Months Ended Year Ended Year Ended November 30, November 30, January 31, 2008 2007 2006 2005 a 2005 2004 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .021 .030 .028 .015 .006 .005 Distributions: Dividends from investment incomenet (.021) (.030) (.028) (.015) (.006) (.005) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) 2.11 3.08 2.79 1.82 b .65 .48 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .62 .65 .65 .65 b .65 .62 Ratio of net expenses to average net assets .60 .65 .65 .65 b .65 .62 Ratio of net investment income to average net assets 2.05 3.04 2.75 1.81 b .62 .48 Net Assets, end of period ($ x 1,000) 235,933 183,392 162,310 157,817 137,292 188,232 a The fund changed its fiscal year year end from January 31 to November 30. b Annualized. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Massachusetts Municipal Money Market Fund (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment com-pany.The funds investment objective is to provide investors with as high a level of current income exempt from federal and Massachusetts state income taxes as is consistent with the preservation of capital and the maintenance of liquidity. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. Effective July 1, 2008, BNY Mellon has reorganized and consolidated a number of its banking and trust company subsidiaries. As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of New York, which has changed its name to The Bank of New York Mellon. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. The fund adopted Statement of Financial Accounting Standards No. 157 Fair Value Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair-value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical securities. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of November 30, 2008 in valuing the funds investments carried at fair value: Investments in Valuation Inputs Securities ($) Level 1Quoted Prices 0 Level 2Other Significant Observable Inputs Level 3Significant Unobservable Inputs 0 Total 20 (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Cost of investments represents amortized cost. In March 2008, the Financial Accounting Standards Board (FASB) released Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The application of FAS 161 is required for fiscal years and interim periods beginning after November 15, 2008. At this time, management is evaluating the implications of FAS 161 and its impact on the financial statements and the accompanying notes has not yet been determined. The fund has arrangements with the custodian and cash management banks whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. The fund adopted FASB Interpretation No. 48 Accounting for Uncertainty in Income Taxes (FIN 48). FIN 48 provides guidance for how uncertain tax positions should be recognized, measured, presented and disclosed in the financial statements. FIN 48 requires the evaluation of tax positions taken or expected to be taken in the course of preparing the funds tax returns to determine whether the tax positions are more-likely-than-not of being sustained by the applicable tax authority. Liability for tax positions not deemed to meet the more-likely-than-not threshold would be recorded as a tax expense in the current year.The adoption of FIN 48 had no impact on the operations of the fund for the period ended November 30, 2008. As of and during the period ended November 30, 2008, the fund did not have any liabilities for any unrecognized tax positions. The fund recognizes interest and penalties, if any, related to unrecognized tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended November 30, 2008 remains subject to examination by the Internal Revenue Service and state taxing authorities. At November 30, 2008, the components of accumulated earnings on a tax basis were substantially the same as for financial reporting purposes. 22 The tax character of distributions paid to shareholders during the fiscal periods ended November 30, 2008 and November 30, 2007, were all tax exempt income. At November 30, 2008, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). (e) Treasurys Temporary Guarantee Program: The fund has entered into a Guarantee Agreement with the United States Department of the Treasury (the Treasury) to participate in the Treasurys Temporary Guarantee Program for Money Market Funds (the Program). Under the Program, the Treasury guarantees the share price of shares of the fund held by shareholders as of September 19, 2008 at $1.00 per share if the funds net asset value per share falls below $0.995 (a Guarantee Event) and the fund liquidates. Recovery under the Program is subject to certain conditions and limitations. Fund shares acquired by investors after September 19, 2008 that increase the number of fund shares the investor held at the close of business on September 19, 2008 are not eligible for protection under the Program. In addition, fund shares acquired by investors who did not hold fund shares at the close of business on September 19, 2008 are not eligible for protection under the Program. The Program, which was originally set to expire on December 18, 2008, has been extended by the Treasury until April 30, 2009, after which the Secretary of theTreasury will review the need for, and terms of, the Program. Participation in the initial term and the extended period of the Program required a payment to the Treasury in the amount of .01% and .015%, respectively, of the funds shares outstanding as of September 19, 2008 (valued at $1.00 per share).This expense is being borne by the fund without regard to any expense limitation currently in effect. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 2Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .50% of the value of the funds average daily net assets and is payable monthly. The Manager has undertaken to reimburse expenses in the event that current yields drop below a certain level.This undertaking is voluntary and not contractual and may be terminated at any time.
